Citation Nr: 0016361	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation for residuals of a left knee 
injury sustained during a VA Domiciliary admission in 
February 1998, under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to June 
1978.

This appeal arises from a July 1998 rating decision by the VA 
RO in Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for compensation for residuals of a left knee 
injury sustained during a VA Domiciliary admission in 
February 1998, under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).  That same decision also denied the 
veteran's request to reopen his claim for service connection 
for non-union of the right clavicle.  The veteran filed a 
notice of disagreement in July 1998 as to both issues, but 
subsequently withdrew the request to reopen his claim for 
service connection for non-union of the right clavicle in his 
September 1998 substantive appeal.  Accordingly, that issue 
is not before the Board.

A review of the claims file reveals that, by a statement 
dated in August 1998, the veteran requested a hearing with a 
Hearing Officer at the Cleveland RO.  That statement also 
indicated that the veteran understood that he could still 
request a Board hearing.  In September 1998 the Board 
remanded the veteran's claim for a Travel Board hearing.  In 
November 1998 the veteran was afforded a personal hearing at 
the RO by an RO hearing officer.  During this hearing the 
veteran indicated that he desired a Board hearing.

In February 1999 the RO sent the veteran a notice of a 
proposal to hold, with the veteran's consent, a Travel Board 
hearing using newly acquired "video conferencing" 
technology authorized by Congress.  The veteran was told that 
he had to tell the RO affirmatively whether or not he would 
attend, because, as the letter later explained, by accepting 
the proposal to hold a video conference hearing, the veteran 
would be waiving his right to a conventional "in-person" 
Travel Board hearing.  He was advised that if he preferred 
not to relinquish this right, the RO would cancel the hearing 
and keep him on the schedule for a future visit by a Board 
Member.  The video hearing was scheduled for March 15, 1999.

The letter requested that the veteran notify the RO within 10 
days as to whether or not he would attend the video 
conference hearing which had been scheduled for him.  There 
is no indication in the file that the veteran responded to 
this letter.  A handwritten note in the file indicates that 
the veteran failed to report for the scheduled video 
conference hearing.

A Report of Contact, dated March 24, 1999, indicated the 
veteran missed the scheduled March 15, 1999, video conference 
hearing due to misplacing the notification letter from the 
RO, which noted the date of the hearing.  He requested that 
the hearing be rescheduled.  A handwritten note on that 
report, however, indicated the veteran canceled, rather than 
failed to report, for the hearing.

As the option to hold a video conference hearing in lieu of 
an "in-person" hearing requires an affirmative waiver by 
the veteran of his right to such a hearing, and as there was 
no indication in the record that the veteran affirmatively 
waived his right to have a personnel hearing before a Member 
of the Board sitting at the RO, the Board concluded that the 
veteran must still be scheduled for a Travel Board hearing, 
and again remanded his claim in April 1999, for that purpose.

A May 1999 Report of Contact indicated the veteran called the 
RO to inquire as to the video conference hearing.  In May 
1999 the RO sent the veteran a notice that his hearing before 
a Member of the Board was rescheduled for June 15, 1999, and 
again indicated this would be a video conference hearing if 
the veteran responded affirmatively, and an "in-person" 
Travel Board hearing if he did not.  There is no evidence in 
the claims file that the veteran responded to this letter, 
and no evidence the hearing was held.

A March 2000 letter was sent the veteran, informing him his 
Travel Board hearing was scheduled for April 11, 2000, and 
that, if he would be unable to attend that hearing, for good 
cause, and desired to have that hearing rescheduled, he 
should so notify the RO in writing, and a new hearing would 
be scheduled for the next available date.  That letter also 
informed the veteran that, if he failed to report for that 
hearing, his request would be considered withdrawn, unless he 
filed a motion for a new hearing with the Travel Board 
Secretary, in Washington, DC, within 15 days after the date 
of the April 11 hearing, stating why he did not report, and 
why he could not submit a timely request for rescheduling.  
That letter also requested that, if the veteran desired to 
withdraw his request for a Travel Board hearing, he 
immediately so notify the RO.

That letter was returned by the Post Office as being 
undeliverable.  An April 7, 2000 Report of Contact indicated 
the RO called the veteran and left a message as to the April 
11 hearing, together with a telephone number for the veteran 
to call.  An April 10 notation on that Report of Contact 
indicated the RO had called the veteran's mother, who 
informed the RO she did not have a telephone number for her 
son, but that he might call her.  Another notation indicated 
the RO had also called the veteran's representative, the DAV, 
and informed that organization of the "status."  There is 
no indication in the claims file the hearing was held, nor 
that the veteran ever contacted the RO.

The Board notes that it is well established that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the United States Court of Appeals 
for Veterans Claims (Court) has held, "it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262,265 (1993).


REMAND

The veteran contends that compensation for residuals of a 
left knee injury sustained during a VA Domiciliary admission 
in February 1998, under the provisions of 38 U.S.C.A. § 1151, 
is warranted.  A review of the claims file reveals the 
veteran injured his left knee while playing basketball at the 
VA Domiciliary in Cleveland, Ohio.

Compensation under chapter 11 and dependency and indemnity 
compensation under chapter 13 of title 38 shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and: (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary of Veterans Affairs, either by a Department 
employee or in a Department facility as defined in 
§ 1701(3)(A) of this title, and the proximate cause of the 
disability or death was; (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary 
(including by a service-provider used by the Secretary for 
such purpose under § 3115 of this title) as part of an 
approved rehabilitation program under chapter 31, 38 U.S.C.A. 
§§ 3100 et seq. of this title.  38 U.S.C.A. § 1151(a).

The implementing regulation, 38 C.F.R. § 3.358, provides 
that, where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1). Compensation 
is not payable if additional disability or death is a result 
of the continuance or natural progress of the injury or 
disease for which the veteran was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2).
Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA negligence or an unforeseen 
event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  In the present 
case, the veteran's claim was filed after October 1, 1997.  
Thus, evidence of VA negligence or an unforeseen event would 
be required in order for this claim to be granted.

The Board notes that all of the applicable law and 
regulations have not been provided to the veteran and his 
representative in the statement and supplemental statements 
of the case that have been issued by the RO during this 
appeal.  This procedural defect must be cured.  38 C.F.R. 
§ 19.9 (1999).

The Board further notes that domiciliary reports from January 
1998 through December 1998 indicate the veteran was seen at 
the Cosgrove Center in early January, after "initiating" 
contact with a clinical nurse specialist at that facility, 
due to homelessness, and needing "services."  The nurse 
indicated that a consultation with a VA licensed social 
worker resulted in a recommendation of a full VA 
Rehabilitation Center (VARC) assessment to determine 
appropriate services for the veteran, after which possible 
Domiciliary and/or vocational rehabilitation services could 
be presented.

During a meeting with the veteran later that same month, the 
veteran indicated he did not feel he needed a VARC 
assessment, since he denied any history of or current use of 
drugs or alcohol.  He reported his homelessness was related 
to a postservice accident "which resulted in an injury 
requiring longterm rehab and he was unable to work and has 
not been able to 'get back on his feet.'"  He expressed 
interest in a Domiciliary admission.  After arrangements had 
been made for a direct Domiciliary admission for the veteran, 
he completed an initial questionnaire and was admitted to the 
Domiciliary on January 29, 1998.  Again, it was noted the 
veteran was homeless and unemployed, and that the primary 
purpose of the admission was that the veteran had "needs to 
be assessed."

The reports indicate the veteran was ill with an upper 
respiratory infection and rhinitis from February 2-4, 1998.  
During a physical examination on February 4, the veteran 
reported "lots of ligament pain" from a fractured right 
ankle, suffered in a December 1996 accident when a vehicle 
hit him and knocked him into a ditch.  The veteran attended 
counseling sessions and/or viewed films on February 6, 7, and 
12.  On February 6 the veteran expressed concerns about an 
"IT" assignment, and how he wanted to do a more challenging 
job.  He was advised to follow up with the appropriate 
parties.  On February 7 he completed the Domiciliary 
admission survey.  A February 10 note indicated the veteran 
had been evaluated and assigned to the water therapy program, 
which met weekly for 1 1/2 hours, two days a week.  A note 
indicated that the veterans would be encouraged to 
participate in this program to decrease stress and increase 
the enjoyment of life.

A February 16 notation indicated the veteran was seen in the 
Domiciliary office by a Dr. Castro for a left knee injury 
which occurred while playing basketball in the gym, and was 
accidentally hit.  That report indicated an incident report 
had been filed.

During the veteran's November 1998 personal hearing at the 
RO, he testified he injured his left knee playing basketball 
at the Domiciliary; that he was not sure whether he was in 
physical or recreational therapy at the time; that he was, at 
the time of the injury, in therapy for residuals of the 
December 1996 accident; that a nurse had ordered that 
therapy; that he had to participate in the basketball game 
for the "program"; that he had surgery on his left knee in 
August 1998; and that he was in occupational therapy when the 
injury occurred.

The Board notes the VA Domiciliary injury report and VA 
hospitalization report of the surgery on the veteran's left 
knee is not of record.  The Court has held that, at least for 
the purpose of determining whether a record on appeal is 
complete and a case is "ripe" for judicial review, VA has 
constructive knowledge of documents generated by VA medical 
facilities that could "reasonably" be expected to be part 
of the record even if said records were not actually part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
See VAOPGCPREC 12-95; see also Henderson v. West, 11 Vet. 
App. 111, 112-13 (1998) (per curiam); Blount v. West, 11 Vet. 
App. 32, 33 (1998) (per curiam); Lynch v. Gober, 11 Vet. 
App. 22, 26-27 (1997).  Accordingly, those records should be 
obtained prior to adjudicating the veteran's claim for 
entitlement to compensation for residuals of a left knee 
injury sustained during a VA Domiciliary admission.

The Board also finds that proper adjudication of the 
veteran's claim requires an investigation as to whether or 
not the veteran was involved in playing basketball at the VA 
Domiciliary as part of an authorized or directed physical, 
occupational, or recreational program based upon his 
Domiciliary admission.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the February 16, 
1998 incident report from the Cleveland 
VA Domiciliary and associate it with the 
claims file.  If this report cannot be 
obtained, the reasons therefore should be 
adequately stated in the claims file.

2.  The RO should also obtain the VA 
hospitalization/surgery report of the 
veteran's August 1998 left knee surgery, 
and any follow up or rehabilitation 
reports.  If these reports cannot be 
obtained, the reasons therefore should be 
adequately stated in the claims file.

3.  The RO should also request a 
statement from the Cleveland VA 
Domiciliary as to whether or not the 
veteran's participation in playing 
basketball in the Domiciliary gym was 
part of an authorized or directed 
physical, occupational, or recreational 
program based upon his Domiciliary 
admission.  If the statement cannot be 
obtained, the reason therefore should be 
adequately stated in the claims file.

4.  After completion of the above, the RO 
should adjudicate the issue of 
entitlement to compensation for residuals 
of a left knee injury sustained during a 
VA Domiciliary admission in February 
1998, under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.358 (1999), and applicable 
caselaw.  If that determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes all of the 
applicable law and regulations pertaining 
to claims for compensation for disability 
due to VA treatment, under the provisions 
of 38 U.S.C.A. § 1151, filed after 
October 1, 1997, and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to accord due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


